[exhibit101globalnqagr_image1.gif]

Exhibit 10.1


AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT


Private & Confidential (Addressee Only)


{EMPNAME}

{EMPNUM}
We are pleased to advise the Optionee (the “Optionee”) that Analog Devices,
Inc., a Massachusetts corporation (the “Company”), has granted to the Optionee
an option to purchase that number of shares of Common Stock set forth below (the
“Option”) subject to the terms and conditions of the Analog Devices, Inc.
Amended and Restated 2006 Stock Incentive Plan (the “Plan”), and this Global
Non-Qualified Stock Option Agreement, including Appendix A, which includes any
applicable country-specific provisions (this agreement, together with
Appendix A, the “Agreement”). The grant of this Option reflects the Company’s
confidence in the Optionee’s commitment and contributions to the success and
continued growth of the Company.
All terms not defined herein shall have the meanings assigned to such terms in
the Plan.
1.
Grant of Option. Subject to the terms and conditions of the Plan and this
Agreement, the Company has granted to the Optionee an Option to purchase that
number of shares of the Company’s Common Stock (the “Option Shares”) effective
on the Date of Grant set forth below:

Date of Grant:    {GRANTDATE}

Number of Option Shares Granted:    {SOSHARESGRANTED}

Option Exercise Price Per Share:    {EXERCISEPRICE}
2.
Vesting and Exercise of Option. Subject to the Optionee’s continued employment
with the Company or the Employer (as defined in 3(h) below) and other
limitations set forth in this Agreement and the Plan, the Option will vest as to
a set number of shares on each of the vesting dates set out in the following
schedule:

{SOVESTSCHED}


The right of exercise is cumulative, so that an Option, once vested, may be
exercised, in whole or in part, at any time up to {EXPDATE}, the expiration
date, or such earlier date as provided in Section  3 below or in the
country-specific provisions in Appendix A.
3.
Term of Option; Termination of Employment.

(a)
The term of the Option is ten (10) years after the Date of Grant, subject,
however, to the early termination provisions set forth herein.

(b)
Except as otherwise provided herein, the Option shall be exercisable by the
Optionee (or his or her successor in interest) following the termination of the
Optionee’s employment only to the extent that the Option was vested on or prior
to the date of such termination.

(c)
The vesting of the Option shall terminate on the date the Optionee voluntarily
terminates employment with the Company or the Employer (as defined in Section
3(h))(except by reason of retirement after attaining age 60 as provided below)
or on the date his or her employment is terminated by the Company or the
Employer without “Cause” (as defined in paragraph d), but any Option Shares that
are vested on the date of such termination shall continue to be exercisable for
a period of three (3) months following such termination date.

(d)
The Option shall terminate on the date the Optionee’s employment with the
Company or the Employer is terminated by the Company or one of its subsidiaries
for “Cause”, and all Option Shares that are then vested shall forthwith cease to
be exercisable. “Cause” for this purpose means unsatisfactory job performance
(as determined by the Company), willful misconduct, fraud, gross negligence,
disobedience or dishonesty, or as otherwise determined under applicable law.

(e)
Upon the death of the Optionee while he or she is an employee of the Company or
the Employer, the Option shall become immediately vested in full as to all
shares on the date of death and shall continue to be exercisable (by the
Optionee’s successor in interest) over the remaining term of the Option.


VERSION 10/15    1

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image1.gif]

(f)
If the Optionee’s employment with the Company or the Employer terminates by
reason of the retirement of the Optionee after attaining age 60, the vesting of
the Option shall terminate on the date of such retirement, but any Option Shares
that are vested on the date of such retirement shall continue to be exercisable
over the remaining term of the Option; provided that all then-exercisable Option
Shares held by such Optionee shall immediately cease to be exercisable in the
event that such Optionee becomes an employee of any competitor of the Company or
the Employer (as determined in the sole discretion of the Company).

(g)
If the Optionee becomes Disabled, regardless of whether Optionee terminates
employment with the Company or the Employer, the Option shall vest and become
exercisable in full on the date the Optionee is determined to be Disabled and
shall continue to be exercisable until the date that is ten (10) years after the
Date of Grant, at which time the Option shall terminate. “Disabled” with respect
to the Optionee means, when and if, as a result of disease, injury or mental
disorder, the Optionee is incapable of engaging in regular service or occupation
with the Company or the Employer (as defined in paragraph h) which has lasted or
can be expected to last for a continuous period of not less than 12 months, as
determined by the Company.

(h)
For purposes of this Agreement, employment shall include being an employee with
the Company. Employment shall also include being an employee with any direct or
indirect parent or subsidiary of the Company, or any successor to the Company or
any such parent or subsidiary of the Company (the “Employer”). Should an
Optionee transfer employment to become a director, consultant or advisor to the
Company or the Employer following the Date of Grant, he or she will be
considered employed for vesting purposes until he or she ceases to provide
services to the Company or any direct or indirect parent or subsidiary of the
company, or any successor to the Company or any such parent or subsidiary of the
Company.

(i)
Notwithstanding the provisions in this Section 3, if the Company or the Employer
develops a good faith belief that any provision in this Section 3 may be found
to be unlawful, discriminatory or against public policy in any relevant
jurisdiction, then the Company in its sole discretion may choose not to apply
such provision to this Option, nor any Option grant in the Optionee’s
jurisdiction.

4.
Payment of Exercise Price. The following payment methods may be used to purchase
Option Shares:

(a)
A cashless exercise in a manner described in Section 5(f)(2) of the Plan.

(b)
Cash or check payable to the Company.

(c)
Delivery by the Optionee of shares of Common Stock of the Company (by actual
delivery or attestation) in accordance with Section 5(f)(3) of the Plan.

(d)
Any combination of the above methods.

5.
Non-Transferability of Option. Except in the event of death (whether by
beneficiary designation or by will or the laws of descent and distribution) or
as permitted by the Plan, this Option is personal and no rights granted
hereunder shall be transferred, assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise), nor shall any such rights be subject
to execution, attachment or similar process.

6.
Adjustment. This Option is subject to adjustment (including with respect to
vesting of the Option Shares) upon certain changes in the Company’s common stock
and certain other events, including a Change in Control Event or a
Reorganization Event, as provided in Section 11 of the Plan.

7.
Withholding Taxes. Regardless of any action the Company or the Employer, if
different, takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax related items
related to the Optionee’s participation in the Plan and legally applicable to
the Optionee (“Tax-Related Items”), the Optionee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Optionee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Optionee further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Option Shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Optionee
has become subject to Tax-Related Items in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable or tax withholding event,
as applicable, the Optionee acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Optionee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (i) withholding from the
Optionee’s wages or other cash compensation paid to the Optionee by the Company
and/or the Employer; or (ii) withholding from proceeds of the sale of Option
Shares acquired at exercise of the Option either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Optionee’s behalf
pursuant to this authorization). The Company may withhold or account for
Tax-Related Items by

VERSION 10/15    2

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image1.gif]

considering applicable minimum statutory withholding amounts or other applicable
withholding rates, including maximum applicable rates. No fractional Option
Shares will be issued pursuant to the grant of the Option and the issuance of
Option Shares hereunder.
Finally, the Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of Option Shares, if the
Optionee fails to comply with the Optionee’s obligations in connection with the
Tax-Related Items.
8.
Nature of Grant. In accepting the Option, the Optionee acknowledges, understands
and agrees that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

(b)
the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(c)
all decisions with respect to future option grants, if any, will be at the sole
discretion of the Company;

(d)
the Optionee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Optionee’s employment or service relationship (if any)
at any time;

(e)
the Optionee is voluntarily participating in the Plan;

(f)
the Option and any Option Shares acquired under the Plan and the income and
value of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or the Employer;

(g)
the Option grant and the Optionee’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or the Employer;

(h)
the future value of the Option Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(i)
if the underlying Option Shares do not increase in value, the Option will have
no value;

(j)
if the Optionee exercises the Option and acquires Option Shares, the value of
such Option Shares may increase or decrease in value, even below the Exercise
Price;

(k)
for Optionees who reside outside the U.S. and/or the Company is not the
Optionee's employer, the following additional provisions shall apply:

a.
the Option and any Option Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

b.
the Option and any Option Shares acquired under the Plan are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which is outside the scope of the
Optionee’s employment or service contract, if any;

c.
the Optionee acknowledges and agrees that neither the Company nor the Employer
shall be liable for any foreign exchange rate fluctuation between the Optionee’s
local currency and the United States Dollar that may affect the value of the
Option or of any amounts due to the Optionee pursuant to the exercise of the
Option or the subsequent sale of any Option Shares acquired upon exercise; and

d.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from termination of the Optionee’s employment by the
Company or the Employer (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Optionee is employed or the terms of Optionee’s employment
agreement, if any) and in consideration of the grant of the Option to which the
Optionee is otherwise not entitled, the Optionee irrevocably agrees never to
institute any claim against the Company or the Employer, waive his or her
ability, if any, to bring any such claim, and release the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claims.


VERSION 10/15    3

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image1.gif]

9.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying Option Shares. The Optionee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

10.
Data Privacy. This Section 10 applies if the Optionee resides outside the U.S.:
The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Optionee’s personal data as
described in this Agreement and any other Option grant materials by and among,
as applicable, the Employer, the Company and its subsidiaries for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Plan.

The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
The Optionee understands that Data will be transferred to such other stock plan
service provider as may be selected by the Company that assists the Company with
the implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Optionee’s
local human resources representative. The Optionee authorizes the Company, the
stock plan service provider, and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing his or her participation in the Plan. The Optionee understands that
Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. The Optionee
understands, however, that refusing or withdrawing his or her consent may affect
the Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.
11.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Company and the Optionee and his or her respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 5 of this Agreement.

12.
Notice. Each notice relating to this Award shall be in writing (which shall
include electronic form) and delivered in person, electronically or by first
class mail, postage prepaid, to the address as hereinafter provided. Each notice
shall be deemed to have been given on the date it is received. Each notice to
the Company shall be addressed to it at its offices at Analog Devices, Inc., One
Technology Way, Norwood, Massachusetts, 02062 U.S.A., Attention: Stock Plan
Administrator, Treasury Department. Each notice to the Optionee shall be
addressed to the Optionee at the Optionee’s last known mailing or email address,
as applicable, on the records of the Company.

13.
Pronouns. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.

14.
Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of these documents.

15.
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts without
regard to any applicable conflicts of laws.

16.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Option Shares, the
Company shall not be required to deliver any shares issuable upon exercise of
the Option prior to the completion of any registration or qualification of the
Option Shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Optionee understands that the Company is under no obligation to register or
qualify the Option Shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Option Shares. The Optionee also understands and
agrees that the Awards granted under the Plan, including the Options and the
underlying Option Shares, are subject to the listing standards of any national
securities exchange or association on which the Company's securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and any SEC regulations, as now or hereafter in effect. Further,
the Optionee agrees that


VERSION 10/15    4

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image1.gif]

the Company shall have unilateral authority to amend the Plan and this Agreement
without the Optionee’s consent to the extent necessary to comply with securities
or other laws applicable to issuance of Option Shares.
17.
Interpretation. The interpretation and construction of any terms or conditions
of this Agreement or the Plan, or other matters related to the Plan, by the
Compensation Committee of the Board of the Company shall be final and
conclusive.

18.
Optionee’s Acceptance. The Optionee is urged to read this Agreement carefully
and to consult with his or her own legal counsel regarding the terms and
consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Option, the Optionee is
deemed to have accepted and agreed to all of the terms and conditions of this
Agreement and the provisions of the Plan.

19.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Plan by
electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

20.
Language. If the Optionee has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

21.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

22.
Appendix. The Option shall be subject to any special provisions set forth in the
Appendix for the Optionee’s country of residence, if any. If the Optionee
relocates to one of the countries included in the Appendix during the life of
the Option, the special provisions for such country shall apply to the Optionee,
to the extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.

23.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Option and the Option Shares purchased upon exercise of the
Option, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

24.
Private Placement. The Company has submitted filings in the United States in
connection with the stock incentive plan under which this Option was made. The
Company has not submitted any registration statement, prospectus or other
filings with other local securities authorities (unless otherwise required under
such local law), and the grant of the Option is not intended to be a public
offering of securities in any other jurisdiction or subject to the supervision
of other local securities authorities.

25.
Insider Trading Restrictions/Market Abuse Laws. The Optionee acknowledges that,
depending on his or her country of residence, the Optionee may be subject to
insider trading restrictions and/or market abuse laws, which may affect
Optionee’s ability to acquire or sell Option Shares or rights to Option Shares
under the Plan during such times as Optionee is considered to have “inside
information” regarding the Company (as defined by the laws in the Optionee’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Optionee acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Optionee is
advised to speak to his or her personal advisor on this matter.

26.
Waiver. The Optionee acknowledges that a waiver by the Company or breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Optionee
or any other optionee.


VERSION 10/15    5

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image1.gif]





A copy of the Plan prospectus is available on the Company’s Intranet at
http://signals.corpnt.analog.com/default.aspx. (From Signals home page, click
Knowledge Centers, HR, Employee Stock Programs. The related documents can be
found in the right-hand column.) If the Optionee is unable to access this
information via the Intranet, the Company’s or the Optionee’s regional stock
plan administrator can provide the Optionee with copies.


Ray Stata
Vincent Roche
Chairman of the Board
President & Chief Executive Officer






VERSION 10/15    6

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]
APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT



This Appendix A includes additional terms and conditions that govern the Options
granted to the Optionee if the Optionee resides in one of the countries listed
herein. These terms and conditions are in addition to, or, if so indicated, in
place of, the terms and conditions set forth in the Agreement. Capitalized terms
used but not defined shall have the same meanings as set forth in the Plan
and/or the Agreement.


This Appendix A also includes certain issues of which the Optionee should be
aware with respect to his or her participation in the Plan. The information is
based on the securities, exchange control, income tax and other laws in effect
in the respective countries as of October 2015. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that the
Optionee not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date when the Optionee exercises the Options or
when the Option Shares purchased under the Plan are subsequently sold.


In addition, the information is general in nature and may not apply to the
Optionee’s particular situation, and the Company is not in a position to assure
the Optionee of any particular result. Therefore, the Optionee is advised to
seek appropriate professional advice as to how the relevant laws in the
Optionee’s country may apply to his or her situation.


Finally, the Optionee understands that if he or she is a citizen or resident of
a country other than the one in which the Optionee is currently working,
transfers employment after the Date of Grant, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Optionee, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.




AUSTRIA


Consumer Protection Information. The Optionee may be entitled to revoke
acceptance of the Agreement on the basis of the Austrian Consumer Protection Act
(the “Act”) under the conditions listed below, if the Act is considered to be
applicable to the Agreement and the Plan:


(i) The revocation must be made within one (1) week after acceptance of the
Agreement.


(ii) The revocation must be in written form to be valid. It is sufficient if the
Optionee returns the Agreement to the Company or the Company’s representative
with language which can be understood as a refusal to conclude or honor the
Agreement, provided the revocation is sent within the period discussed above.


Exchange Control Information. If the Optionee holds Option Shares acquired under
the Plan outside Austria (even if he or she holds them outside Austria with an
Austrian bank), then the Optionee understands that he or she must submit an
annual report to the Austrian National Bank using the form
“Standmeldung/Wertpapiere.” An exemption applies if the value of the securities
held outside Austria as of December 31 does not exceed €5,000,000 or the value
of the securities as of any quarter does not exceed €30,000,000. If the former
threshold is exceeded, then the annual reporting obligations are imposed,
whereas if the latter threshold is exceeded, then quarterly reports must be
submitted. The deadline for filing the annual report is January 31 of the
following year.


When the Option Shares are sold, there may be exchange control obligations if
the cash received is held outside Austria, as a separate ongoing reporting
requirement may apply to non-Austrian accounts. If the transaction value of all
cash accounts abroad is less than €3,000,000, then no ongoing reporting
requirements apply. However, if the transaction volume of all of the Optionee’s
cash accounts abroad exceeds €3,000,000, then the movements and the balance of
all accounts must be reported monthly, as of the last day of the month, on or
before the 15th day of the following month, using the form “Meldungen
SI-Forderungen und/oder SI-Verpflichtungen.”


BELGIUM


Taxation of Option. The Option must be accepted in writing either (i) within 60
days of the offer (for tax at offer), or (ii) after 60 days of the offer (for
tax at exercise). The Optionee has received a separate offer letter, acceptance
form and undertaking form in addition to the Agreement. The Optionee should
refer to the offer letter for a more detailed description of the tax
consequences of choosing to accept the Option. The Optionee should consult with
his or her personal tax advisor regarding completion of the additional forms.


Foreign Asset / Account Reporting Information. The Optionee is required to
report any securities (e.g., Option Shares) or bank accounts opened and
maintained outside Belgium on his or her annual tax return. In a separate
report, certain details regarding such foreign accounts (including the account
number, bank name and country in which such account was opened) must be reported
to the Central Contact Point of the National Bank of Belgium. The forms to
complete this report are available on the website of the National Bank of
Belgium.



VERSION 10/15    APPENDIX A - 1

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]

CANADA


Form of Acceptance. This Option grant is conditioned upon the Optionee’s written
acceptance of the terms of the Agreement, including this Appendix A, and the
Plan. The Company will provide the Optionee with an acceptance form that must be
signed and returned to the Company. If Company does not receive the Optionee’s
signed acceptance form within the deadline set forth therein, the Option will
terminate and will become null and void.


Securities Law Information. The Optionee is permitted to sell Option Shares
acquired through the Plan through the designated broker appointed under the
Plan, if any (or any other broker acceptable to the Company), provided the
resale of Option Shares acquired under the Plan takes place outside Canada
through the facilities of a stock exchange on which the Option Shares are
listed. The Option Shares are currently listed on the NASDAQ Global Select
Market.


Payment of Exercise Price and Withholding Taxes. Notwithstanding anything in the
Agreement or the Plan, the Optionee agrees to pay the Exercise Price and any
Tax-Related Items solely by means of (i) cash, which may be paid by check, or
other instrument acceptable to the Company or (ii) a broker-assisted cashless
exercise, whereby the broker sells some or all of the Option Shares to be issued
upon exercise to pay the Exercise Price, brokerage fees and any applicable
Tax-Related Items. To the extent that tax regulatory requirements change, the
Company reserves the right to permit the Optionee to exercise the Option and pay
the Exercise Price and any applicable Tax-Related Items in Option Shares to the
extent permitted by the Plan.


Termination of Employment. The following supplements Section 3 of the Agreement
(except Section 3(g) regarding disability) as well as any other section required
to give effect to the same:


In the event of termination of the Optionee’s employment for any reason (other
than by reason of the Optionee’s death), either by the Optionee or by the
Employer, with or without cause, the Optionee's right to vest or continue to
vest in the Option under the Plan, if any, will terminate as of the actual Date
of Termination. For this purpose, “Date of Termination” shall mean the last day
on which the Optionee is actively employed by the Employer, and shall not
include or be extended by any period following such day during which the
Optionee is in receipt of or eligible to receive any notice of termination, pay
in lieu of notice of termination, severance pay or any other payments or
damages, whether arising under statute, contract or at common law.


Foreign Asset / Account Reporting Information. If the total value of the
Optionee’s foreign property (including cash held outside Canada or Option
Shares) exceeds C$100,000 at any time during the year, the Optionee must report
all of his or her foreign property on Form T1135 (Foreign Income Verification
Statement) by April 30 of the following year. Foreign property may also include
the unvested portion of the Options. The Optionee should consult with his or her
personal tax advisor to determine the reporting requirements.


The following terms and conditions apply if the Optionee is in Quebec:


Data Privacy. This provision supplements Section 10 of the Agreement:


The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Optionee further authorizes the Company and the administrator of the Plan to
disclose and discuss the Plan with their advisors. The Optionee further
authorizes the Company and the Employer to record such information and to keep
such information in the Optionee’s employee file.


French Language Acknowledgment. This provision supplements Section 20 of the
Agreement:


The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or directly hereto, be drawn up
in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


CHINA


Payment of Exercise Price. The following supplements Section 4 of the Agreement:



VERSION 10/15    APPENDIX A - 2

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]

Due to regulatory requirements in the PRC, the Optionee will be required to
exercise the Option using a broker assisted cashless sell-all exercise method
pursuant to which all Option Shares subject to the exercised Option will be sold
immediately upon exercise and the proceeds of sale, less any broker’s fees or
commissions, will be remitted to the Optionee. The Optionee will not be
permitted to hold Option Shares after exercise. The Optionee understands and
agrees that the Tax-Related Items with respect to the exercise of the Options
may be taken by the Employer from the Optionee’s salary or other cash
compensation. The Optionee acknowledges that the Company’s designated broker is
under no obligation to arrange for the sale of the Option Shares pursuant to the
cashless sell-all exercise method at any particular price. The Company reserves
the right to provide additional methods of exercise depending on the development
of local law.


Exchange Control Requirements. Due to exchange control laws in the PRC, if the
Optionee is a PRC national he or she will be required to repatriate the proceeds
from the cashless sell-all exercise to the PRC. The Optionee understands and
agrees that such cash proceeds must be repatriated to the PRC through a special
exchange control account established by the Company, the Employer, or a
subsidiary of the Company, and the Optionee hereby consents and agrees that any
proceeds from the sale of Option Shares may be transferred to such special
account prior to being delivered to the Optionee.


Further, notwithstanding Section 3(e) or 3(g) of the Agreement, if the Optionee
terminates employment with the Company or the Employer due to death or the
Optionee becomes Disabled as determined by the Company, the vesting of the
Option shall accelerate on the date of such termination or determination of
disability, and the Option shall continue to be exercisable for a period of
three (3) months (or such other period as may be required by the SAFE) following
the termination date due to death or disability. If the Optionee or the
Optionee’s heirs do not exercise the Option within three (3) months (or such
other period as may be required by the SAFE) of the Optionee’s death or date of
termination in the event of disability, the Option will be forfeited and the
Optionee or the Optionee’s heirs will not be able to exercise the Option.


The Optionee understands and agrees that there will be a delay between the date
the Option Shares are sold and the date the cash proceeds are distributed to the
Optionee. The Optionee also understands and agrees that the Company is not
responsible for any currency fluctuation that may occur between the date the
Option Shares are sold and the date the cash proceeds are distributed to the
Optionee. The Optionee further agrees to comply with any other requirements that
may be imposed by the Company in the future to facilitate compliance with
exchange control requirements in the PRC.


DENMARK


Danish Stock Option Act. By participating in the Plan, the Optionee acknowledges
that he or she received an Employer Statement translated into Danish, which is
being provided to comply with the Danish Stock Option Act. To the extent more
favorable to the Optionee and required to comply with the Stock Option Act, the
terms set forth in the Employer Statement will apply to the Optionee’s
participation in the Plan.


Notice of Grant. This provision supplements Section 8 in the Agreement:


By accepting the Option, the Optionee acknowledges, understands and agrees that
this grant relates to future services to be performed and is not a bonus or
compensation for past services.


Exchange Control and Tax Information. The Optionee may hold Option Shares
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
either with a Danish bank or with an approved foreign broker or bank. If the
Option Shares are held with a non-Danish broker or bank, the Optionee is
required to inform the Danish Tax Administration about the safety-deposit
account. For this purpose, the Optionee must file a Declaration V (Erklaering V)
with the Danish Tax Administration. The Form V must be signed by the Optionee
and may be signed by the bank/broker. In the event that the applicable broker or
bank with which the safety-deposit account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, the Optionee acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account and any Option Shares acquired at vesting and held in such account
to the Danish Tax Administration as part of the Optionee’s annual income tax
return. By signing the Declaration V, the Optionee at the same time authorizes
the Danish Tax Administration to examine the account. A sample of the
Declaration V can be found at the following website:
www.skat.dk/getFile.aspx?Id=47392.


In addition, if the Optionee opens a deposit account or brokerage account for
the purpose of holding cash outside Denmark, the bank or brokerage account, as
applicable, will be treated as a deposit account because cash can be held in the
account. Therefore, the Optionee must also file a Declaration K (Erklaering K)
with the Danish Tax Administration. Both the Optionee and the bank/broker must
sign the Declaration K, unless an exemption from the broker/bank signature
requirement is granted by the Danish Tax Administration. It is possible to seek
the exemption on the Form K, which the Optionee should do at the time he or she
submits the Form K. By signing the Declaration K, the Optionee (and the
bank/broker to the extent the exemption is not granted) undertakes an
obligation, without further request each year (no later than on

VERSION 10/15    APPENDIX A - 3

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]

February 1 of the year following the calendar year to which the information
relates), to forward certain information to the Danish Tax Administration
concerning the content of the deposit account. In the event that the applicable
financial institution (broker or bank) with which the account is held, does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, the Optionee acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of the Optionee’s
annual income tax return. By signing the Declaration K, the Optionee at the same
time authorizes the Danish Tax Administration to examine the account. A sample
of Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


Foreign Asset / Account Reporting Information. If the Optionee establishes an
account holding Option Shares or cash outside Denmark, the Optionee must report
the account to the Danish Tax Administration. The form which should be used in
this respect can be obtained from a local bank. (Please note that these
obligations are separate from and in addition to the obligations described
above.)


EGYPT


Exchange Control Information. If the Optionee transfers funds out of or into
Egypt in connection with the exercise of the Option or remits proceeds from the
sale of Option Shares, the Optionee is required to transfer the funds through a
registered bank in Egypt.


FINLAND


There are no country-specific provisions.


FRANCE


French Qualified Option. This Option is intended to qualify for favorable tax
and social security treatment applicable to stock options granted under Section
L.225-177 to L.225-186-1 of the French Commercial Code, as amended and in
accordance with the relevant provisions set forth by the French tax and social
security laws and the French tax and social security administrations. The
Company does not undertake to maintain the qualified status of this Option. The
Optionee understands and agrees that he or she will be responsible for paying
personal income tax and the Optionee’s portion of social security contributions
resulting from the exercise of this Option in the event this Option loses its
qualified status and the Optionee will not be entitled to any damages if the
Option no longer qualifies as French-qualified Option.
Plan Terms. The Options are subject to the terms and conditions of the Plan and
the Rules of the Analog Devices, Inc. Amended and Restated 2006 Stock Incentive
Plan for Grants of Options to Optionees in France (the “French Sub-plan”). To
the extent that any term is defined in both the Plan and the French Sub-plan,
for purposes of this grant of a French-qualified Option, the definitions in the
French Sub-plan shall prevail.
Option Exercise Price Per Share. With respect to Section 1 of the Agreement, the
Date of Grant shall be the Effective Grant Date set forth in the French Sub-plan
and the Option Exercise Price Per Share as of the Effective Grant Date shall be
no less than the minimum amount required under French law as set forth in the
French Sub-plan.
Expiration. This provision replaces Section 3(a) of the Agreement:
Notwithstanding Section 3(a) of the Agreement, the Option will expire 9½ years
after the Effective Grant Date ({FRENCHEXPDATE}), as defined in the French
Sub-plan.
Termination Upon Death. This provision replaces Section 3(e) of the Agreement:
If the Optionee’s employment is terminated because of death, the unvested
portion of the Optionee’s Option will immediately vest and become exercisable by
the Optionee’s estate or heirs on the termination date for a period of six (6)
months following the Optionee’s death. If the Optionee’s heirs do not exercise
the Option within six (6) months of the Optionee’s death, the Option will be
forfeited and the Optionee’s heirs will not be able to exercise the Option.
Language Consent. By accepting this Option, the Optionee confirms having read
and understood the documents relating to this Option (e.g., the Plan, the French
Sub-plan, and the Agreement, including Appendix A) which were provided in the
English language. The Optionee accordingly accepts the terms of those documents.

VERSION 10/15    APPENDIX A - 4

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]

Consentement a la Langue. En signant et renvoyant cet Accord, ou par acceptant
autrement l’Accord, le Titulaire de l’Option confirme ainsi avoir lu et compris
les documents relatifs à l’Option, (c’est-à-dire, Le Plan, Le Plan pour la
France et cet Accord) qui ont été fournis en langue anglaise. Le Titulaire de
l’Option accepte les termes de ces documents en connaissance de cause.
Foreign Asset/Account Reporting Information. French residents holding Option
Shares outside of France or maintaining a foreign bank account are required to
report such to French tax authorities when filing his or her annual tax return.
Failure to comply could trigger significant penalties.
GERMANY
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with the exercise of the Options or sale of Option Shares acquired under the
Plan, the report must be filed electronically by the 5th day of the month
following the month in which the payment was received. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English. It is
Optionee's responsibility to comply with this reporting obligation and the
Optionee should consult with his or her personal tax advisor in this regard.


INDIA


Payment of Exercise Price. This provision supplements Section 4 of the
Agreement:


Notwithstanding anything to the contrary in the Agreement, due to legal
restrictions in India, the Optionee will not be permitted to pay the Exercise
Price by (i) delivery of shares of Common Stock (as set forth in Section 4(c) of
the Agreement) or (ii) a broker assisted partial cashless exercise such that a
certain number of Option Shares subject to the exercised Option are sold
immediately upon exercise and the proceeds of the sale remitted to the Company
to cover the aggregate Exercise Price and any Tax-Related Items. However,
payment of the Exercise Price may be made by any of the other methods of payment
set forth in Section 4 of the Agreement. The Company reserves the right to
provide the Optionee with this method of payment depending on the development of
local law.


Exchange Control Notification. If the Optionee remits funds out of India to
purchase Option Shares, it is the Optionee’s responsibility to comply with
applicable exchange control laws. Regardless of the method of exercise used to
purchase the Option Shares, the Optionee understands that he or she must
repatriate any proceeds from the sale of Option Shares acquired under the Plan
and any dividends received in relation to the Option Shares to India and convert
the funds into local currency within ninety (90) days of receipt. The Optionee
must obtain a foreign inward remittance certificate (“FIRC”) from the bank where
the Optionee deposits the foreign currency and maintains the FIRC as evidence of
the repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.


Foreign Asset / Account Reporting Information. The Optionee is required to
declare any foreign bank accounts and assets (including Shares acquired under
the Plan) on his or her annual tax return. The Optionee should consult with his
or her personal tax advisor to determine his or her reporting requirements.


IRELAND


Labor Law Acknowledgment. This provision supplements Section 8 of the Agreement:
By accepting the Option, the Optionee acknowledges, understands, and agrees that
the benefits received under the Plan will not be taken into account for any
redundancy or unfair dismissal claim.
Restriction on Type of Shares Issued to Directors. If the Optionee is a director
of an Irish subsidiary of the Company, the Option will be granted over newly
issued shares only. In no event will treasury shares be issued pursuant to the
exercise of the Option. This restriction also applies to a shadow director of an
Irish subsidiary.
ISRAEL


Trust Arrangement. The Optionee understands and agrees that the Options are
offered subject to and in accordance with the terms of the Israeli Sub-Plan (the
“Sub-Plan”) under the 102 Capital Gains Track (as defined in the Sub-Plan), the
Trust Agreement among the trustee appointed by Analog Devices (Israel) Ltd. and
Analog Development (Israel) 1996 Ltd., and the Agreement. This includes the
option exercise price per share and any other requirements set out in the
Sub-plan. In the event of any inconsistencies among the Sub-Plan, the Agreement
and/or the Plan, the Sub-Plan will govern the Options granted to the Optionee in
Israel.

VERSION 10/15    APPENDIX A - 5

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]



If the Optionee resides in Israel and has not already signed an Israeli Appendix
in connection with grants made under the Plan, then the Optionee must print,
sign and deliver the signed copy of the Israeli Appendix within 45 days to:
Stock Plan Administrator, Treasury Department, Analog Devices, Inc., One
Technology Way, Norwood, Massachusetts, 02062 U.S.A. If Analog Devices, (Israel)
Ltd. or Analog Devices, Inc. does not receive the signed Israeli Appendix within
45 days, the Options shall terminate and will become null and void.


Payment of Exercise Price. This provision supplements Section 4 of the
Agreement:


Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan or the Agreement to the contrary, the Optionee will be restricted to a
broker assisted cashless sell-all method of exercise with respect to the
Options. To complete a cashless sell-all exercise, the Optionee should instruct
the broker to: (i) sell all of the Option Shares issued upon exercise; (ii) use
the proceeds to pay the Exercise Price, brokerage fees and any Tax-Related
Items; and (iii) remit the balance in cash to the Optionee. In the event of
changes in regulatory requirements, the Company reserves the right to eliminate
the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise or cashless sell-to-cover exercise.


ITALY


Payment of Exercise Price. This provision supplements Section 4 of the
Agreement:


Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan or the Agreement to the contrary, the Optionee will be restricted to a
broker assisted cashless sell-all method of exercise with respect to the
Options. To complete a cashless sell-all exercise, the Optionee should instruct
the broker to: (i) sell all of the Option Shares issued upon exercise; (ii) use
the proceeds to pay the Exercise Price, brokerage fees and any Tax-Related
Items; and (iii) remit the balance in cash to the Optionee. In the event of
changes in regulatory requirements, the Company reserves the right to eliminate
the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise or cashless sell-to-cover exercise.


Data Privacy. This provision replaces Section 10 of the Agreement:
The Optionee understands that the Employer, the Company and any subsidiary as a
data processor of the Company may hold certain personal information about the
Optionee, including, but not limited to, the Optionee’s name, home address and
telephone number, date of birth, social insurance or other identification
number, salary, nationality, job title, any Option Shares or directorships held
in the Company or any subsidiary, details of all Options, or any other
entitlement to Option Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, and that the Company and the Employer will
process said data and other data lawfully received from third party (“Data”) for
the exclusive purpose of implementing, managing and administering the Plan and
complying with applicable laws, regulations and community legislation.
The Optionee also understands that providing the Company with Data is mandatory
for compliance with laws and is necessary for the performance of the Plan and
that the Optionee’s refusal to provide such Data would make it impossible for
the Company to perform its contractual obligations and may affect the Optionee’s
ability to participate in the Plan. The Controller of personal data processing
is Analog Devices, Inc., with registered offices at Analog Devices, Inc., One
Technology Way, Norwood, Massachusetts, 02062 U.S.A. and, pursuant to
Legislative Decree no. 196/2003, its Representative in Italy for privacy
purposes is Analog Devices SRL with its registered offices at Centro Direzionale
Milano 2, Palazzo Bernini 20090 Segrate, Milan, Italy.
The Optionee understands that Data will not be publicized, but it may be
accessible by the Employer as the data processor of the Company and within the
Employer’s organization by its internal and external personnel in charge of
processing. Furthermore, Data may be transferred to banks, other financial
institutions, or brokers involved in the management and administration of the
Plan. The Optionee understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addresses under applicable laws. The Optionee further
understands that the Company and/or any subsidiary will transfer Data among
themselves as necessary for the purpose of implementing, administering and
managing the Optionee’s participation in the Plan, and that the Company and/or
any subsidiary may each further transfer Data to third parties assisting the
Company in the implementation, administration, and management of the Plan,
including any requisite transfer of Data to a broker or other third party with
whom the Optionee may elect to deposit any Option Shares acquired at exercise of
the Option. Such recipients may receive, possess, use, retain, and transfer Data
in electronic or other form, for the purposes of implementing, administering,
and managing the Optionee’s participation in the Plan. The Optionee understand
that these recipients may be acting as controllers, processors, or persons in
charge of processing, as the case may be, according to applicable privacy laws,
and that they may be located in or outside the European Economic Area, such as
in Japan or the United States or elsewhere, in countries that do not provide an
adequate level of data protection as intended under Italian privacy law. Should
the Company exercise its discretion in suspending all necessary legal
obligations connected with the

VERSION 10/15    APPENDIX A - 6

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]

management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.
The Optionee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Optionee’s
consent thereto, as the processing is necessary to performance of law and
contractual obligations related to implementation, administration, and
management of the Plan. The Optionee understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, the Optionee has the right at any moment
to, including but not limited to, obtain confirmation that Data exist or not,
access, verify their content, origin and accuracy, delete, update, integrate,
correct, block or terminate, for legitimate reason, the Data processing. To
exercise privacy rights the Optionee should address the Employer.
Furthermore, the Optionee is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Optionee’s local
human resources representative.
Plan Document Acknowledgment. In accepting the Option, the Optionee acknowledges
a copy of the Plan was made available to the Optionee, and that the Optionee has
reviewed the Plan and the Agreement, including Appendix A, in their entirety and
fully understand and accept all provisions of the Plan, the Agreement and
Appendix A.
The Optionee further acknowledges that he or she has read and specifically and
expressly approves the following provision in the Agreement: Term of Option;
Termination of Employment; Withholding Taxes; Nature of Grant; Imposition of
Other Requirement; and the Data Privacy provision in this Appendix A.
Foreign Asset Tax. The value of the financial assets held outside Italy by
individuals resident of Italy is subject to a foreign asset tax. Beginning in
2014, such tax is levied at an annual rate of 2 per thousand (0.2%). The taxable
amount will be the fair market value of the financial assets (e.g., Option
Shares) assessed at the end of the calendar year.


Foreign Asset / Account Reporting Information. If the Optionee holds investments
abroad or foreign financial assets (e.g., cash, Option Shares, Options) that may
generate income taxable in Italy, the Optionee is required to report them on his
or her annual tax returns (UNICO Form, RW Schedule) or on a special form if no
tax return is due, irrespective of their value. The same reporting duties apply
to the Optionee if he or she is a beneficial owner of the investments, even if
the Optionee does not directly hold investments abroad or foreign assets.
JAPAN


Exchange Control Information. If the Optionee is a Japanese resident and pays
more than ¥30,000,000 in a single transaction for the purchase of Option Shares
when he or she exercises the option, the Optionee must file a Payment Report
with the Ministry of Finance through the Bank of Japan by the 20th day following
the month in which the payment was made. The precise reporting requirements vary
depending on whether the relevant payment is made through a bank in Japan. The
Optionee should consult with his or her legal advisor in this regard.


Foreign Asset / Account Reporting Information. The Optionee will be required to
report details of any assets held outside Japan as of December 31st to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
This report is due by March 15th each year. The Optionee should consult with his
or her personal tax advisor as to whether the reporting obligation applies to
him or her and whether the requirement extends to any outstanding Options or
Option Shares acquired under the Plan.


KOREA


Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more (in a single transaction) from the sale of Option
Shares to repatriate the sale proceeds back to Korea within 18 months of the
sale.


Foreign Asset / Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
and so on) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency). The Optionee should consult with his or her
personal tax advisor to determine any personal reporting obligations.

VERSION 10/15    APPENDIX A - 7

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]

MALAYSIA
Payment of Tax-Related Items. This provision supplements Section 7 of the
Agreement:
The Employer, the Company or one of its subsidiaries may withhold taxes in
connection with the Options to satisfy the Optionee’s Tax-Related Items
liability in Malaysia. Should withholding not occur, however, the Optionee
acknowledges that he or she is ultimately responsible for paying any Tax-Related
Items legally due by him or her in connection with the Options to the Inland
Revenue Board of Malaysia.
Director Notification. If the Optionee is a director of a subsidiary or other
related company in Malaysia, then the Optionee is subject to certain
notification requirements under the Malaysian Companies Act, 1965. Among these
requirements is an obligation to notify the Malaysian subsidiary in writing when
the Optionee receives an interest (e.g., Options, Option Shares) in the Company
or any related companies. In addition, the Optionee must notify the Malaysian
subsidiary when he or she sells Shares of the Company or any related company
(including when the Optionee sells Option Shares acquired under the Plan). These
notifications must be made within fourteen (14) days of acquiring or disposing
of any interest in the Company or any related company.
Data Privacy. The following provision replaces Section 10 of the Agreement:

VERSION 10/15    APPENDIX A - 8

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]

The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this document by and among, as applicable, the Employer, and the
Company and its subsidiaries for the exclusive purpose of implementing,
administering and managing the Optionee's participation in the Plan.


The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, his or
her name, home address and telephone number, date of birth, social insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all options or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Optionee's favor, for the purpose of
implementing, administering and managing the Plan ("Data"). The source of the
Data is the Employer as well as information the Optionee is providing to the
Company and the Employer in connection with the Option. The Optionee understands
that Data may be transferred to Fidelity or any other third parties as may be
selected by the Company in the future, which are assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Optionee's country or elsewhere and that the recipients'
country (e.g., the United States) may have different data privacy laws and
protections than the Optionee's country. The Optionee understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative. The
Optionee authorizes the Company, Fidelity and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Optionee may elect to deposit any Shares
acquired upon exercise of this Option. The Optionee understands that Data will
be held only as long as is necessary to implement, administer and manage the
Optionee's participation in the Plan. The Optionee understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Optionee understands,
however, that refusing or withdrawing his or her consent may affect the
Optionee's ability to participate in the Plan. For more information on the
consequences of a refusal to consent or withdrawal of consent, the Optionee
understands that he or she may contact his or her regional stock plan
administrator at Stock_Plan_Admin@Analog.com.
Pemegang Opsyen dengan ini secara eksplicit, secara sukarela dan tanpa sebarang
keraguan mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk
elektronik atau lain-lain, data peribadinya seperti yang dinyatakan dalam
dokumen ini, oleh dan di antara, sebagaimana yang berkenaan, Majikan, Syarikat,
dan mana-mana Anak Syarikatnya bagi tujuan ekslusif untuk membantu dalam
pelaksanaan, pentadbiran dan pengurusan penyertaan Pemegang Opsyen dalam Pelan.
Pemegang Opsyen memahami bahawa Syarikat dan Majikan mungkin memegang maklumat
peribadi tertentu tentang Pemegang Opsyen, termasuk, tetapi tidak terhad kepada,
namanya , alamat rumah dan nombor telefon, tarikh lahir, nombor insurans sosial
atau nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam
saham atau jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua
opsyen atau apa-apa hak lain untuk syer dalam saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedah Pemegang Opsyen, untuk tujuan eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan (“Data”). Sumber Data adalah
daripada Majikan dan juga daripada maklumat yang dibekalkan oleh Pemegang Opsyen
kepada Syarikat dan Majikan berkenaan dengan Opysen. Pemegang Opysen juga
memahami bahawa Data mungkin dipindahkan kepada Fidelity atau mana-mana pihak
ketiga yang mungkin dipilih oleh Syarikat pada masa depan, yang membantu dalam
pelaksanaan, pentadbiran dan pengurusan Pelan, bahawa penerima-penerima ini
mungkin berada di negara Pemegang Opsyen atau di tempat lain, dan bahawa negara
penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi
data dan perlindungan yang berbeza daripada negara Pemegang Opsyen. Pemegang
Opsyen memahami bahawa dia boleh meminta senarai nama dan alamat mana-mana
penerima Data dengan menghubungi wakil sumber manusia tempatannya. Pemegang
Opsyen memberi kuasa kepada Syarikat, Fidelity, dan mana-mana penerima lain yang
mungkin membantu Syarikat (masa sekarang atau pada masa depan) untuk
melaksanakan, mentadbir dan menguruskan penyertaan Pemegang Opsyen dalam Pelan
untuk menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam
bentuk elektronik atau lain-lain, semata-mata dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan Pemegang Opsyen dalam Pelan, termasuk
apa-apa pemindahan Data yang diperlukan kepada broker atau pihak ketiga dengan
siapa Pemegang Opsyen mungkin pilih untuk mendepositkan apa-apa Saham yang
diperolehi di atas pelaksanaan Opsyen ini. Pemegang Opsyen memahami bahawa Data
akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan, mentadbir
dan menguruskan penyertaannya dalam Pelan tersebut. Pemegang Opsyen memahami
bahawa dia boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan
mengenai penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan
dilaksanakan ke atas Data atau menolak atau menarik balik persetujuan dalam ini,
dalam mana-mana kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber
manusia tempatannya. Pemegang Opsyen memahami bahawa keengganan atau penarikan
balik persetujuannya boleh menjejaskan keupayaannya untuk mengambil bahagian
dalam Pelan. Untuk maklumat lanjut mengenai akibat keengganannya untuk
memberikan keizinan atau penarikan balik keizinan, Pemegang Opsyen fahami bahawa
dia boleh menghubungi pentadbir pelan saham serantau di
Stock_Plan_Admin@Analog.com.

NETHERLANDS
Nature of Grant. This provision supplements Section 8 of the Agreement:
By accepting the Option, the Optionee acknowledges that the Option is intended
as an incentive for the Optionee to remain employed with the Employer and is not
intended as remuneration for labor performed.

VERSION 10/15    APPENDIX A - 9

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]

PHILIPPINES
Securities Law Information. The securities being offered or sold herein have not
been registered with the Philippines Securities and Exchange Commission (“PSEC”)
under its Securities Regulation Code (the “SRC”).


The grant of Options is being made pursuant to an exemption from registration
under Section 10.2 of the SRC that has been approved by the PSEC.


The Optionee should be aware of the risks of participating in the Plan, which
include (without limitation) the risk of fluctuation in the price of the Option
Shares on the NASDAQ Global Select Market (“NASDAQ”) and the risk of currency
fluctuations between the U.S. Dollar and the Optionee’s local currency. In this
regard, the Optionee should note that the value of any Option Shares he or she
may acquire under the Plan may decrease, and fluctuations in foreign exchange
rates between his or her local currency and the U.S. Dollar may affect the value
of the Options or any amounts due to him or her pursuant to the exercise of
Options or the subsequent sale of any Option Shares acquired by him or her. The
Company is not making any representations, projections or assurances about the
value of the Option Shares now or in the future.


For further information on risk factors impacting the Company’s business that
may affect the value of the Option Shares, the Optionee should refer to the risk
factors discussion in the Company’s Annual Report on Form 10-K and Quarterly
Reports on Form 10-Q, which are filed with the U.S. Securities and Exchange
Commission and are available online at www.sec.gov, as well as on the Company’s
website at http://investor.analog.com/sec.cfm.


The Optionee should also note that the sale or disposal of Option Shares
acquired under the Plan may be subject to certain restrictions under Philippines
securities laws. Those restrictions should not apply if the offer and resale of
Option Shares takes place outside of the Philippines through the facilities of a
stock exchange on which the Option Shares are listed. The Option Shares are
currently listed on NASDAQ. The Company’s designated broker should be able to
assist the Optionee in the sale of Option Shares on NASDAQ. If the Optionee has
questions with regard to the application of Philippines securities laws to the
disposal or sale of Option Shares acquired under the Plan the Optionee should
consult with his or her legal advisor.


ROMANIA


Exchange Control Information. If the Optionee deposits the proceeds from the
sale of Option Shares acquired at exercise of the Option in a bank account in
Romania, the Optionee may be required to provide the Romanian bank with
appropriate documentation explaining the source of the funds.  The Optionee
should consult his or her personal advisor to determine whether he or she will
be required to submit such documentation to the Romanian bank.


SINGAPORE


Securities Law Information. The Options were granted to the Optionee pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Agreement and
the Plan have not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Optionee should note that the Optionee’s Options are
subject to section 257 of the SFA and the Optionee will not be able to make any
subsequent sale in Singapore, or any offer of such subsequent sale of the Option
Shares unless such sale or offer in Singapore is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA.


Chief Executive Officer and Director Notification. If the Optionee is the Chief
Executive Officer (“CEO”) or a director, associate director or shadow director
of a subsidiary or other related company in Singapore, the Optionee is subject
to certain notification requirements under the Singapore Companies Act. Among
these requirements is an obligation to notify the Singapore subsidiary in
writing when the Optionee receives an interest (e.g., Options, Option Shares) in
the Company or any related company. In addition, the Optionee must notify the
Singapore subsidiary when the Optionee sells Option Shares of the Company or any
related company (including when the Optionee sells Option Shares acquired under
the Plan). These notifications must be made within two (2) business days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Optionee’s interests in the Company
or any related company within two (2) business days of becoming a CEO or
director.



VERSION 10/15    APPENDIX A - 10

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]

SPAIN


No Entitlement for Claims or Compensation. In accepting the Options, the
Optionee acknowledges that he or she consents to participation in the Plan and
has received a copy of the Plan. The Optionee understands that the Company has
unilaterally, gratuitously and in its sole discretion decided to grant Options
under the Plan to individuals who may be employees of the Company or its
subsidiaries throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any Options will not
economically or otherwise bind the Company or any of its subsidiaries on an
ongoing basis. Consequently, the Optionee understands that the Options are
granted on the assumption and condition that the Options and the underlying
Option Shares acquired upon exercise shall not become a part of any employment
contract (either with the Company or any of its subsidiaries) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Optionee
understands that the Option would not have been granted to the Optionee but for
the assumptions and conditions referred to above; thus, the Optionee
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
Options shall be null and void.


Further, and except as provided in Section 3(g) of the Agreement in the event
Optionee becomes Disabled, the vesting of the Option is expressly conditioned on
the Optionee’s continued rendering of service, such that if the Optionee’s
employment terminates for any reason whatsoever, the Options will cease vesting
immediately, in whole or in part, effective on the date of the Optionee’s
termination of employment (unless otherwise specifically provided in Section 3
of the Agreement). This will be the case, for example, even if (1) the Optionee
is considered to be unfairly dismissed without Cause (i.e., subject to a
“despido improcedente”); (2) the Optionee is dismissed for disciplinary or
objective reasons or due to a collective dismissal; (3) the Optionee terminates
service due to a change of work location, duties or any other employment or
contractual condition; (4) the Optionee terminates service due to a unilateral
breach of contract by the Company or the Employer; or (5) the Optionee’s
employment terminates for any other reason whatsoever. Consequently, upon
termination of the Optionee’s employment for any of the above reasons, the
Optionee will automatically lose any rights to Options that were not vested on
the date of the Optionee’s termination of employment, as described in the Plan
and the Agreement. The Optionee understands that the Option grant would not be
made to the Optionee but for the assumptions and conditions referred to above;
thus, the Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any Option grant shall be null and void.


The Optionee acknowledges that he or she has read and specifically accepts the
conditions referred to in Section 3 of the Agreement.


Securities Law Notification. The grant of Options and the Option Shares issued
upon exercise of the Option are considered a private placement outside of the
scope of Spanish laws on public offerings and issuances of securities. No “offer
of securities to the public”, as defined under Spanish law, has taken place or
will take place in the Spanish territory. This Agreement has not been or will it
be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.


Exchange Control Notification. The Optionee acknowledges that he or she must
declare any Option Shares that are acquired under the Plan to the Dirección
General de Comercio e Inversiones of the Ministry of Economy and Competitiveness
(the “DGCI”). After the initial declaration, the declaration must be filed with
the DGCI on an annual basis each January while the Option Shares are owned;
however, if the value of the Option Shares or the sale proceeds exceed a certain
amount, a declaration must be filed within one month of the acquisition or sale,
as applicable.


Foreign Asset / Account Reporting Information. To the extent that the Optionee
holds assets (e.g., cash or Option Shares held in a bank or brokerage account)
outside Spain with a value in excess of €50,000 per type of asset (e.g., Option
Shares, cash, and so on) as of December 31 each year, the Optionee will be
required to report information on such assets on his or her tax return for such
year (tax form 720). After such assets are initially reported, the reporting
obligation will only apply for subsequent years if the value of any
previously-reported assets increases by more than €20,000. The reporting must be
completed by March 31. Failure to comply with this reporting requirement may
result in penalties to the Optionee. Accordingly, the Optionee is advised to
consult with his or her personal tax and legal advisors to ensure that he or she
is properly complying with his or her reporting obligations.


Further, the Optionee is required to declare to the Bank of Spain any securities
accounts (including brokerage accounts held abroad), as well as the securities
held in such accounts if the value of the transactions for all such accounts
during the prior tax year or the balances in such accounts as of December 31 of
the prior tax year exceeds €1,000,000.


SWEDEN
Automatic Cashless Exercise and Sale. This Option grant is conditioned upon the
Optionee’s consent to the automatic cashless exercise, which the Company will
provide to the Optionee. If the Company does not receive the Optionee’s signed
consent within the deadline set forth therein, the Option will terminate and
will become null and void.

VERSION 10/15    APPENDIX A - 11

--------------------------------------------------------------------------------

[exhibit101globalnqagr_image2.gif]

TAIWAN


Data Privacy. The Optionee acknowledges that he or she has read and understands
the terms regarding collection, processing and transfer of Data contained in the
Data Privacy section of the Agreement and agrees that, upon the request of the
Company or the Employer, the Optionee will provide any executed data privacy
consent form to the Employer or the Company (or any other agreements or consents
that may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in the
Optionee's country, either now or in the future. The Optionee understands he or
she will not be able to participate in the Plan if the Optionee fails to execute
any such consent or agreement.


Securities Law Information. The option and participation in the Plan is made
available only to employees of the Company and the Employer. It is not a public
offer of securities by a Taiwanese company. Therefore, it is exempt from
registration in Taiwan.


Exchange Control Information. Individuals may acquire foreign currency
(including proceeds from the sale of Option Shares) into Taiwan up to
US$5,000,000 per year without justification.


There is no need to aggregate all remittances into Taiwan when calculating the
limitation. If the transaction amount is TWD$500,000 or more in a single
transaction, the Optionee must submit a Foreign Exchange Transaction Form and
also provide supporting documentation to the satisfaction of the remitting bank.


TURKEY


Manner of Exercising Option. This provision supplements Section 4 of the
Agreement:


Due to legal restrictions in Turkey, Optionee may be required to exercise his or
her option using the cashless sell-all exercise method whereby all Option Shares
subject to the exercised option will be sold immediately upon exercise and the
proceeds of the sale, less the Exercise Price, any Tax-Related Items and
broker's fees or commissions will be remitted to Optionee in accordance with any
applicable laws and regulations. Optionee will not be permitted to acquire and
hold Option Shares after exercise. Company reserves the right to provide
additional methods of exercise to Optionee depending on the development of local
law.


Securities Law Information. Under Turkish law, the Optionee is not permitted to
sell any Option Shares acquired under the Plan in Turkey. The Option Shares are
currently traded on the NASDAQ Global Select Market, under the ticker symbol
“ADI” and the Option Shares may be sold through this exchange.


Exchange Control Information. The Optionee may be required to engage a Turkish
financial intermediary to assist with the sale of Option Shares acquired under
the Plan. As the Optionee is solely responsible for complying with any
applicable financial intermediary requirements, the Optionee should consider
consulting his or her personal legal advisor prior to the exercise of the
Options or any sale of Option Shares to ensure compliance.


UNITED KINGDOM


Joint Election. As a condition of the Optionee’s participation in the Plan and
the exercise of the Option, the Optionee agrees to accept any liability for
secondary Class 1 National Insurance contributions which may be payable by the
Company and/or the Employer in connection with the Option and any event giving
rise to Tax-Related Items (the “Employer’s Liability”). Without prejudice to the
foregoing, the Optionee agrees to enter into a joint election with the Company,
the form of such joint election being formally approved by HMRC (the “Joint
Election”), and any other required consent or elections. The Optionee further
agrees to enter into such other Joint Elections as may be required between the
Optionee and any successor to the Company and/or the Employer. The Optionee
further agrees that the Company and/or the Employer may collect the Employer’s
Liability from the Optionee by any of the means set forth in Section 7 of the
Agreement.
If the Optionee does not enter into the Joint Election prior to the exercise of
the Option, the Optionee will forfeit the Option and any Option Shares that have
been issued will be returned to the Company at no cost to the Company, without
any liability to the Company and/or the Employer.
If the Optionee has signed a Joint Election in the past with respect to Options
granted to him or her by the Company and that Joint Election applies to all
grants made under the Plan, the Optionee need not sign another Joint Election in
connection with this Option grant
6635847-v7\GESDMS

VERSION 10/15    APPENDIX A - 12